DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending for examination in this Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Kim; US 2020/0388161) in view of Djuric et al. (Djuric; US 2018/0137593). 
As per claim 1, A server device (see e.g. FIGS. 7-9) comprising: 
a communication module (one or more communication modules in the disclosed server to communicate with a plurality of devices; see e.g. FIGS. 7-9 and para. [0069]) configured to: 
receive, from a supplier-side modality, one or more vehicle resource availability indicators (receiving from a fleet management whether one or more vehicles [with specific resources] are available to play a specific role [0070-71]); and 
receive, from one or more client devices, one or more vehicle resource usage requests, wherein each of the one or more vehicle resource usage requests includes an indication of a requested vehicle resource and a requested location of the requested vehicle resource (receiving one or more vehicle resource usage request from a requester [see e.g. step S, FIG. 8] which can be implemented by a hardware device [see e.g. para. 0093], wherein requester sends a scene description, see e.g. para. [0069] including a requested vehicle resource and location; see e.g. Table 1 and para. [0076-77]), wherein each client device of the one or more client devices is associated with one of the one or more vehicle resource usage requests (wherein the requestor device, see e.g. FIGS. 7-8 and para. [0093], is associated with a resource usage request); 
processing circuitry in communication with the communication module (the scene descriptions are encoded in a machine readable format and processed by the sender, see e.g. para. [0025], and can communicate to a fleet management and the requestor, see e.g. FIG. 7, which means the server at least comprises a processor in at least one communication module), the processing circuitry being configured to: 
identify, based on the one or more vehicle resource availability indicators and the one or more vehicle resource usage requests, a particular vehicle resource usage request that matches a particular vehicle resource availability indicator (the server identifies a match between the request and the resource availability based on the available resources and the request; see e.g. para. [0070-71]); 
send, via the communication module, a respective match communication to each of the client device associated with the particular vehicle resource usage request (the server sends a match communication to the requestor [device] when there is match or no match is found; see e.g. FIG. 8); 
responsive to receiving an acceptance communication from the supplier side modality, send to the supplier-side modality, an instruction that causes a display device of the supplier-side modality to display an indication of the requested location included in the particular vehicle resource usage request (after the request is accepted, an instruction may be sent to  provide guidance and/or instruction for the car to operate as a backup RSU vehicle, e.g. showing a precise GPS location where the car needs to be parked [to act as RSU vehicle], direction, see e.g. para. [0066-67]); and 
send, via the communication module, navigation instructions to one or both of the supplier side modality or a navigation system of a particular vehicle associated with the particular vehicle resource availability indicator (an instruction may be sent to provide guidance and/or instruction for the car to operate as a backup RSU vehicle, e.g. showing a precise GPS location where the car needs to be parked [to act as RSU vehicle], direction, see e.g. para. [0066-67], wherein the instruction[s] are sent via the one or more communication modules and the instructions showing precise GPS location is interpreted as navigation instructions). 
Even though Kim does not teach that the sending to the supplier-side modality in response to the receiving an acceptance communication from the supplier side modality is done via the communication module but the Fleet management 730 (see e.g. S4 in FIG. 8), it would have been obvious to one or ordinary skill in the art that the server and fleet management can be carried out by a single entity (Uber, Lyft for example) as further elaborated by Djuric is proceeding paragraphs. Kim further suggests that communication between a car and the server can be taken place directly, see e.g. FIG. 9. Therefore, it would have been obvious to one of ordinary skill in the art that the claimed communication to the one or more cars 350, for example, can be carried out by via the communication module housed in the server itself. 
Kim does not explicitly teach to send a respective match communication to the supplier-side modality and each of the one or more vehicle resource availability indicators includes an indication of a vehicle resource. 
However, it is known in the art to send a match communication to client (or requestor) as well as to a supplier side modality (or requestee). For example, Djuric teaches a matching system for matching a rider (or requestor) with a driver (or requestee), wherein each of the one or more vehicle resource availability indicators includes an indication of a vehicle resource (vehicle is matched with a rider, wherein rider request includes one or more vehicle resources, i.e. whether the vehicle is equipped with wheelchair lift, bike rack, or baby seat [see e.g. para. 0046] which is previously stored in the driver or vehicle related information, and match would be based on the vehicle resource) and a match communication is sent to a supplier-side modality (a selected driver match is communicated to one or more driver(s); see e.g. para. [0029] and [0033-34]). Even though Djuric does not explicitly teach that the indication comprising vehicle resource[s] available during vehicle’s off-use hours, it would have 
Kim and Djuric are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of providing resources based on a person’s or entity’s needs as suggested by Djuric (see e.g. para. [0028]). 

As per claim 2, the server device of claim 1 as taught by Kim and Djuric, wherein Kim teaches each respective vehicle resource availability indicator identifies a time period during which the vehicle resource is available (the car serves as RSU or backup RSU to support services specialized for a particular region, season, time of day for a temporary event, see e.g. para. [0056], which means that the availability of the one or more cars needs to be at least for the time of day for the temporary event in order for the car to be successfully selected). Kim does not teach that the indicator identifies one or more vehicle capabilities that are available as a vehicle resource. 
Djuric, however, teaches an indicator identifying one or more vehicle capabilities that are available as a vehicle resource (vehicle is matched with a rider, wherein rider request includes one or more vehicle resources, i.e. whether the vehicle is equipped with wheelchair lift, bike rack, or baby seat [see e.g. para. 0046] which is previously stored in the driver or vehicle related information, and match would be based on the vehicle resource since that is the minimum requirement for the vehicle to be qualified). 


As per claim 3, the server device of claim 2 as taught by Kim and Djuric, wherein Kim teach that the vehicle capabilities include one or more of a trunk space availability of the vehicle, an air filter system activation of the vehicle, a camera hardware activation of the vehicle (the backup RSU enforces bus lane enforcement, red light enforcement, stop sign enforcement, license plate recognition enforcement, high-occupancy vehicle lane enforcement, etc. as well monitoring connected vehicle using LiDAR or camera, see e.g. para. [0060], which means camera hardware activation of the vehicle is carried out to carry out these tasks), or a headlight activation of the vehicle.

As per claim 4, the server device of claim 1 as taught by as taught by Kim and Djuric, wherein Kim each respective vehicle resource usage request further identifies a time period in which the requested vehicle resource is requested to be available (the car serves as RSU or backup RSU to support services specialized for a particular region, season, time of day for a temporary event, see e.g. para. [0056], which means that the request of the one or more cars needs to be at least for the time of day for the temporary event in order for the car to be successfully selected).

As per claim 6, the server device of claim 1, wherein the processing circuity is further configured to update, based on identifying the particular vehicle resource availability indicator that matches the particular vehicle resource usage request, original destination coordinates to form the destination coordinates at or near the requested location included in the particular vehicle resource usage request the claimed updated coordinated may remain the same because the forming the destination coordinated are at or near the destination coordinated [emphasis added] which would the same as previously discussed i.e. providing guidance and/or instruction for the car to operate as a backup RSU vehicle, e.g. showing a precise GPS location where the car needs to be parked [to act as RSU vehicle], direction, see e.g. para. [0066-67]). 

As per claim 7, the server device of claim 1 as taught by Kim and Djuric, wherein the communication module comprises interface hardware configured to communicate with telemetry hardware of the particular vehicle associated with the particular vehicle resource availability indicator (Kim teaches that the server is able to communicate with a requestor as well as a backup car, see e.g. FIG. 9, table 1 and 2 and para. [0069-71], which means that the server at least comprises an interface hardware, i.e. an antenna, to communicate with telemetry hardware of the backup car or with RSU which are indicated as being available in response to the received request).

As per claim 8, the server device of claim 1 as taught by Kim and Djuric, further comprising a memory in communication with the processing circuitry, wherein the processing circuitry is configured to store the one or more vehicle resource availability indicators or the one or more vehicle resource usage requests to the memory (Kim teaches a database 702, storing scene description 712 [request] and the resource specification [the vehicle with specific resources which can fulfil the request] 722 [see e.g. para. 0083], in communication with the server [including one or more processing circuits], whereas the server, itself, at least temporarily, stores scene description and/or resource specification; see e.g. para. [0076-78]).

As per claim 9 and 15, they are interpreted and rejected as claim 1.
As per claim 10 and 16, they are interpreted and rejected as claim 2.
As per claim 11 and 17, they are interpreted and rejected as claim 3.
As per claim 12 and 18, they are interpreted and rejected as claim 4.
As per claim 14 and 20, they are interpreted and rejected as claim 6.

Claims 5, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Djuric, as applied to claim 1, 9 or 15, and further in view of Haque et al. (Haque; US 2019/0051174).
As per claim 5, the server device of claim 1 as taught by Kim and Djuric, wherein Kim as well as Djuric teaches to identify the particular vehicle resource availability indicator that matches the particular vehicle resource usage request but fails to the teach prioritizing, by the processing circuitry, the vehicle resource usage requests based on one or more of: (i) heuristic data indicating acceptance history of users originating the vehicle resource availability indicators, (ii) heuristic data indicating vehicle resource usage fulfillment history of the users originating the vehicle resource availability indicators, or (iii) a loyalty membership of one or both of the users originating the subset of the vehicle resource availability indicators or a user originating the vehicle resource usage request. 
Haque, however, teaches prioritizing, by the processing circuitry, the vehicle resource usage requests based on (i) heuristic data indicating acceptance history of users originating the vehicle resource availability indicators, (ii) heuristic data indicating vehicle resource usage fulfillment history of the users originating the vehicle resource availability indicators (a match [prioritization for the driver] between a rider and driver is made based on past ride history, driver acceptance [history] information, rating and so forth; see e.g. para. [0030]; similarly, the back RSU, in Kim, may be selected based on the same or similar characteristics). 
As per claim 13 and 19, they are interpreted and rejected as claim 5.

Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. Applicant argues regarding claim 1 that the disclosed reference fail to teach or suggest indication of a vehicle resource available during the vehicle off-use hours (emphasis added). 
Examiner, however, respectfully disagrees with applicant’s argument. Examiner respectfully submits that one or more resource of the vehicle can still be indicated as being available even during off-use hour(s) i.e. by switching off the vehicle while keeping the driver’s application 185 (Djuric, paragraph [0026] for exaple) running as discussed in analysis of merits of claim 1 for the evident benefit of reduced overheads or reduced environmental impact associated with the vehicle. 
Therefore, the claim (as well as claims 9 and 15) does not define an inventive step and rejected as such; the dependent claims remain rejected as discussed in analysis of their respective merits. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688